DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on June 21, 2022.

3.	Claims 89-111 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
 	The closest prior art Taylor et al. (US 2015/0176253) discloses in [0051], that by monitoring both the load weight and the position of the external load, the controller 102 may be configured to calculate or determine the load moment arm 64 resulting from the external load. Specifically, as indicated above, the load moment arm 64 may be calculated by multiplying the load weight by the distance 74 (FIG. 2) defined between the front pivot point 58 and the load center of gravity 72. This calculated load moment arm 64, together with the vehicle moment arm 62, may then be utilized by the controller 102 to determine the location of the vehicle's combined center of gravity 60. Tayler’s reference further discloses in [0032] when the combined center of gravity 60 is located on a vehicle-side 78 of the forward tipping plane 76 (i.e., when the vehicle moment arm 62 exceeds the load moment arm 64), the vehicle 10 may be in a stable, non-tipping state. However, as the combined center of gravity 60 shifts from the vehicle-side 78 of the forward tipping plane 76 to a non-vehicle side 78 of such plane 76 (i.e., when the load moment arm 64 exceeds the vehicle moment arm 62), the vehicle transitions to a tipping state and, thus, begins to tip or pivot forward relative to the pivot point 58.
	 Although the prior art disclose several claimed limitations, the prior art fails to disclose or teach:
 	 “determining a slung load of the load suspended from the vehicle; using the determined slung load, the determined position of the load suspended from the vehicle, and the measurement obtained from the vehicle accelerometer, determining tipping moments acting on the vehicle; using the measurement obtained from the vehicle accelerometer, determining righting moments acting on the vehicle; and determining a tipping stability based on the determined tipping moments and determined righting moments..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661